Williams, J.
This is an action of tort to recover for personal injuries received in a collision of automobiles. There are two defendants, Robert J. Raymond and his son Robert J. Raymond, Junior. In counts 1 and 3 of the plaintiff’s declaration they are charged respectively with negligent operation of an automobile and in counts 2 and 4 with operating an automobile illegally registered. The jury returned a verdict for each defendant on counts 1 and 3 and the judge directed a verdict for each defendant on counts 2 *117and 4. The plaintiff has excepted to the direction of the verdicts and to the exclusion of certain evidence. The bill of exceptions contains no description of the collision other than that it occurred on March 8, 1956, at the intersection of Southbridge Street and Hope Avenue in Worcester, that the plaintiff was riding in one automobile, and that Robert J. Raymond, Junior, was operating the other.
Raymond, Junior, was called as a witness by the plaintiff and testified that he was operating an automobile belonging to his father and registered in his father’s name; that his father purchased it eight years before but used it only occasionally; that he (the witness) used it on many occasions; and that he bought snow tires for it. Questions by the plaintiff’s counsel as to how much he paid for the tires, and whether or not he bought any other parts or equipment for the automobile were excluded on objection as were the following: “Did you ever have to ask permission to use that car?” “Did you have to ask permission on the evening of March 8th to take the car?” and “Weren’t you really a part owner of that car?”
To the exclusion of these questions the plaintiff excepted. He was seeking to prove that Raymond, Junior, owned or partly owned the automobile. Without more, and there is no other evidence recited in the bill, evidence of his purchase of equipment for the automobile and that he did not have to get permission to use it would not warrant a finding that he had title to it. The exclusion of the first four questions did not constitute reversible error.
As to the fifth question relating to part ownership, it is to be noted that there were two defendants both of whom were charged with the operation of an automobile improperly registered in the name of Raymond, Senior. If, under the rule of Shufelt v. McCartin, 235 Mass. 122, the automobile would be illegally registered if there were part ownership in the son, an admission of such ownership by the son was not evidence admissible against the father. See Pope v. Devereux, 5 Gray, 409, 413; Broderick v. Higginson, 169 Mass. 482. In the absence of any expressed limitation of *118the question by the plaintiff to the case against the son, the question was properly excluded. Palm v. Kulesza, 333 Mass. 461, 463.

Exceptions overruled.